Citation Nr: 1500469	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-39 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was thereafter transferred to the RO in Waco, Texas.  The Veteran testified before the undersigned in a hearing at the RO in October 2014; a transcript is of record.  The claims file is now entirely contained in Virtual VA and the Veterans Benefits Management System (VBMS).

In his October 2014 Board hearing (transcript in Virtual VA), the Veteran stated that he had to retire from his post office job due to his knee disability.  This statement raised a claim for TDIU, which is under the Board's jurisdiction as part and parcel of the increased rating claim for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report to a March 2013 VA examination.  In an April 2013 statement, he informed the RO that he received notice of the March 2013 VA examination almost one month after the scheduled date.  The RO rescheduled the examination for September 2013, but the Veteran failed to report.

In his October 2014 Board hearing, the Veteran testified that he never received a letter notifying him of the September 2013 VA examination.  See also October 2014 appellate brief.  According to his testimony, he only received the late notice for the March 2013 examination.  He requests that a new VA examination be rescheduled.  

In view of the above, the Board finds that, in the interest of due process and fairness, the Veteran should be afforded another opportunity to undergo a VA examination to determine the current state of his service-connected knee disability.

The last VA treatment records (in Virtual VA) are dated in April 2013 and there is an indication of continuing VA treatment.  See October 2014 hearing transcript.  As such, any outstanding VA treatment records should be obtained.

Further, VA must notify the Veteran of the evidence and information required to substantiate his inferred claim for TDIU, and conduct any necessary development, to include the one detailed below.  

In his October 2014 Board hearing, the Veteran testified that he had been denied Vocational Rehabilitation with VA.  He stated that he was looking to work in a job to get him off his feet, but that the Vocational Rehabilitation office determined that he had a good job.  As such, there are relevant records with VA's Vocational Rehabilitation and Employment (VRE) service regarding the Veteran's ability to work.  The AOJ should obtain these records.

The Veteran also testified in the October 2014 Board hearing that he had to medically retire from the U.S. Postal Service.  He stated that he had been working there for "almost 30 years."  The AOJ should obtain the records from the Postal Service and the Office of Personnel Management in connection with the Veteran's retirement, as these records might be relevant to his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU, and provide him notice of the evidence and information required to substantiate such claim.

2.  Obtain relevant records with VA's Vocational Rehabilitation and Employment (VRE) service regarding the Veteran's ability to work.

3.  Obtain the records from the U.S. Postal Service and the Office of Personnel Management in connection with the Veteran's retirement.

4.  Obtain all VA treatment records for the Veteran's knee disability since April 2013.  If any identified records are not obtained, notify the Veteran of the attempts made, and what further actions will be taken.  

5.  Then, schedule the Veteran for a VA examination to determine the current severity of his knee disability.  The examiner should note review of the claims file. 

The examiner is requested to address the following:

(a)  The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

(b)  The examiner should opine whether the Veteran's service-connected knee disability would prevent him from engaging in substantially gainful employment consistent with his level of education, special training, and previous work experience.

The examiner should provide reasons for the opinion.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


